In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, *645Westchester County (Lefkowitz, J.), entered June 20, 2007, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant established its entitlement to judgment as a matter of law by demonstrating that the plaintiff, who acknowledged that he was aware of the dangers associated with riding on the back of an overcrowded golf cart, assumed the risk of injury when he chose to ride on the golf cart in the manner in which he did (see Shaw v Lieb, 40 AD3d 740, 741 [2007]; cf. Conroy v Marmon Enters., 253 AD2d 839, 840 [1998]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Fisher, J.P., Covello, Angiolillo and Belen, JJ., concur.